      Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 1 of 15 PageID #:319




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 RYAN A. THOMAS, et al.,

 Plaintiffs,
                                                Case No. 20-cv-0734
 v.
                                                Judge Mary M. Rowland
 BRENDAN F. KELLY, et al.,

 Defendants.

                     MEMORANDUM OPINION AND ORDER

      Plaintiffs Ryan Thomas, Goran Lazic, Dovoni Singleton, Manish Motwani, the

Illinois State Rifle Association, and the Second Amendment Foundation bring this

action against Brendan Kelly, Jarod Ingebrigtsen, and Jessica Trame. The plaintiffs

allege violations their Second and Fourteenth Amendment rights. The defendants

assert that several of the plaintiffs lack standing and have moved for their dismissal.

For reasons stated herein, the defendants’ Partial Motion to Dismiss [42] is granted

in part and denied in part.

       I.   Background

      The following factual allegations are taken from the Complaint (Dkt. 34), the

declaration submitted alongside the Motion to Dismiss (Dkt. 43-1), and the

declarations submitted with the Response (Dkts. 48-1, 2). In evaluating whether they

state a legal claim under Federal Rule of Civil Procedure 12(b)(6), the allegations in

the Complaint are accepted as true. See W. Bend Mut. Ins. Co. v. Schumacher, 844

F.3d 670, 675 (7th Cir. 2016). In evaluating whether the plaintiffs have standing



                                                                                     1
   Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 2 of 15 PageID #:320




under Rule 12(b)(1), the Court “is not bound to accept the truth of the allegations in

the complaint, but may look beyond the complaint and the pleadings to evidence that

calls the court's jurisdiction into doubt.” Bastien v. AT&T Wireless Servs., Inc., 205

F.3d 983, 990 (7th Cir. 2000).

   Plaintiffs Ryan Thomas, Goran Lazic, Dovoni Singleton, and Manish Motwani are

all residents of Illinois. Dkt. 34, Compl. ¶¶ 3, 8, 12, 15. The defendants do not contest

Motwani’s standing in this Motion. There are also two organizational plaintiffs: the

Illinois State Rifle Association (ISRA) and the Second Amendment Foundation (SAF).

Each has thousands of members and are focused on helping individuals privately

possess firearms. Id. at ¶¶ 19, 22. All the individual plaintiffs are members of both

organizations. Id. at ¶ 24.

   Defendant Brendan Kelly is the Acting Director of the Illinois State Police (ISP).

Id. at ¶ 25. Defendant Jarod Ingebrigtsen is the Bureau Chief of the Firearm Services

Bureau. Id. at ¶ 26. And Defendant Jessica Trame is the former Chief of that same

bureau. Id. at ¶ 28. All of the defendants were or are responsible for the

administration of Illinois’s firearm licensing law. Kelly and Ingebrigtsen are sued in

both their individual and official capacities. Id. at ¶¶ 25, 27, 29. Trame is sued in her

individual capacity only. Id. at ¶ 29.

   In Illinois, in order to legally possess firearms, one must first obtain a Firearms

Owners Identification (FOID) card. Dkt. 34, Compl. ¶ 33. A FOID card is a

prerequisite for obtaining a Concealed Carry License (CCL). Id. at ¶ 32. Both the card

and license are issued by the ISP. Id. at ¶¶ 38-39. State law requires that the ISP



                                                                                       2
   Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 3 of 15 PageID #:321




decide on a CCL application within ninety days. Id. at ¶ 43. When an individual has

been denied a FOID card, has not received a decision within thirty days, or has had

their card revoked, § 10 of the governing statute allows the applicant to appeal the

decision to the Director of the ISP. Id. at ¶ 41.

   Thomas is resident of Wilmette, Illinois. Id. at ¶ 3. In 2015, he moved to Texas,

and in 2016, his FOID card and CCL were revoked because he resided out of state.

Id. at ¶ 4. In 2017, he returned to Illinois. Id. at ¶ 5. He applied to have his card and

license reinstated and contacted the ISP by telephone multiple times. “For years”

however, the ISP website has listed his status as “revoked” and the ISP has never

returned his multiple inquiries. Id.

   In February 2020, less than two weeks after his filed the instant lawsuit, he

received his FOID card. Id. at ¶ 6. He has not received an update on his CCL

application. Id. According to the defendants, Thomas’s CCL application has been

denied because he submitted an invalid training certificate or did not have enough

training hours. Dkt. 43-1, Hacker Decl. at ¶ 5. The plaintiffs insist that Thomas’s

application is still pending, relying on the ISP website which lists his application as

“under review.” Dkt. 48-1, Thomas Decl. at ¶ 4 (second).

   Lazic is a resident of Vernon Hills, Illinois. In May 2017, Lazic, who had a valid

FOID card and CCL at the time, was arrested for domestic battery. Dkt. 34, Compl.

¶ 9. As a result, his FOID card and CCL were revoked in June of that year. Id. Also

in June, the charges against him were dismissed. In 2018, his arrest was expunged.

Id. Following the expungement, Lazic submitted an appeal to regain his FOID card



                                                                                       3
   Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 4 of 15 PageID #:322




and CCL. Id. at ¶ 10. One week after filing the present lawsuit, his FOID card was

issued. He has also subsequently received his CCL. Id. at ¶ 11.

   Singleton lives in Chicago. In May 2018, he applied for a FOID card, but was

denied due to a twenty-year old marijuana offense. Id. at ¶ 13. The offense is now

expungable. Id. Singleton appealed the denial and has received no follow up or

correspondence from the ISP. Id.

   The delays caused by the ISP appeals process serve as the basis for the present

lawsuit. The plaintiffs allege violations of their Second and Fourteenth Amendment

rights. Id. at ¶¶ 48-49, 58-59. They seek an injunction granting them, as well as

similarly situated members of ISRA and the SAF, FOID cards and CCLs, and

damages for the harm caused by ISP’s delays. The defendants argue that Thomas,

Lazic, and Singleton lack standing, that the organizational plaintiffs are limited to

the issues raised in Motwani’s case, and that all of the plaintiffs fail to state a claim

for monetary damages.

    II.   Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing



                                                                                        4
   Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 5 of 15 PageID #:323




that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,

but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   The defendants also challenge the Court’s subject matter jurisdiction under Rule

12(b)(1). When tested, the plaintiff bears the burden of establishing subject matter

jurisdiction. See Ctr. for Dermatology & Skin Cancer, Ltd. v. Burwell, 770 F.3d 586,

589 (7th Cir. 2014). In evaluating disputed facts, the Court “may properly look beyond

the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter jurisdiction

exists.” Taylor v. McCament, 875 F.3d 849, 853 (7th Cir. 2017) (citations omitted).



                                                                                        5
   Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 6 of 15 PageID #:324




   III.     Analysis

   In their Motion to Dismiss, the defendants argue that (1) Lazic, Thomas, and

Singleton lack standing for declaratory and injunctive relief; (2) the organizational

plaintiffs’ standing is limited to the issues raised by Motwani; (3) the plaintiffs fail to

state a claim for monetary damages.

          A. Monetary Damages

   Along with declaratory and injunctive relief, the plaintiffs seek monetary damages

for the harm arising from the delay in receiving their FOID cards and CCLs. It is

well-established that the Eleventh Amendment bars suits for damages against state

officers acting in their official capacity. See Katz-Crank v. Haskett, 843 F.3d 641, 647

(7th Cir. 2016). Thus, the plaintiffs only avenue for relief is to assert the claims

against Kelly, Ingebrigtsen, and Trame in their personal capacity. See Hafer v. Melo,

502 U.S. 21, 25 (1991).

   In order to state a claim for damages under § 1983, however, a plaintiff must allege

a constitutional violation arising from the “defendant’s personal acts or decisions.”

Vinning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011). Simply being aware of a

violation taking place under one’s supervision is not enough to establish liability.

Crowder v. Lash, 687 F.2d 996, 1006 (7th Cir. 1982) (holding that a Commissioner of

Corrections cannot be held liable for being aware of constitutional violations taking

place at a jail under his control). The plaintiffs, however, have not alleged that any of

the three defendants engaged in any personal acts or made any decisions that would




                                                                                         6
   Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 7 of 15 PageID #:325




give rise to liability. Instead, the Complaint asserts that each defendant oversaw the

ISP’s firearms licensing. This is insufficient to state a claim.

   In their Response, the plaintiffs focus their argument on whether nominal

damages are permitted for Second Amendment violations. But the Court need not

reach that question because the plaintiffs have not pled enough to state a claim for

damages in the first place. The plaintiffs say that the defendants are trying to avoid

discovery, but it is the plaintiffs’ responsibility to produce a Complaint detailed

enough to survive a motion to dismiss. See Bell v. City of Chi., 835 F.3d 736, 738 (7th

Cir. 2016). They have not done so here, and the claim for money damages on behalf

of all the plaintiffs, including Mr. Motwani, is dismissed without prejudice.

      B. Individual Plaintiffs’ Standing

      Lazic

   It is undisputed that Lazic has received both his FOID card and CCL. In their

Response, the plaintiffs concede that his claims for declaratory and injunctive relief

are moot. As a result, Lazic lacks standing to bring such claims. With his claims for

monetary damages also dismissed, Lazic is dismissed from this lawsuit.

      Thomas

   The next issue is whether Thomas has standing to bring a claim. In order to

establish Article III standing, and thus the federal court’s subject matter jurisdiction,

a plaintiff must show that she has suffered an “injury in fact;” that there is a causal

connection between the injury and the defendant’s actions; and that the injury is

likely to be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555,



                                                                                       7
   Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 8 of 15 PageID #:326




560–61 (1992). In this case, Thomas’s FOID card has already been granted, leaving

only his CCL at issue. The defendants have supplied a declaration by Greg Hacker,

the Firearms Services Bureau Chief for ISP, stating that Thomas has been denied a

CCL because his application did not meet the statutory requirements. He allegedly

submitted an invalid training certificate. Thus, he, himself, is responsible for his

injury, not the defendants.

   The plaintiffs disagree. They raise several issues with Hacker’s       declaration,

observing that it fails to identify the date Thomas’s application was rejected; it does

not explain whether his application was denied because of an invalid certificate or

because he had not completed enough training; and it is inconsistent with the ISP

website that lists Thomas’s application as “under review.” Dkt. 48-1, Thomas Decl.

4. While this lack of transparency is troubling, and speaks to serious issues in the

ISP’s review process, it does not address the legal point: deficiencies in Thomas’s

application, not any actions of the defendants, are what prevent Thomas from

obtaining a CCL.

   Although not as detailed as one might hope, the Court considers Hacker’s

declaration credible. At the moment, there is not a causal connection between

Thomas’s injury, the lack of a CCL, and the defendants’ actions. The plaintiff’s do not

challenge the licensing requirement itself, and so it is his responsibility to submit a

legally sufficient application. Only then would he have standing to assert a

constitutional claim. Thomas’s claims are dismissed without prejudice.




                                                                                     8
    Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 9 of 15 PageID #:327




       Singleton

    The defendants also argue that Singleton lacks standing or that his claim is not

ripe. In order to receive a FOID card, the ISP must determine that the applicant is

not barred from possessing a firearm by federal law. 430 ILCS 65/8(n). One such

federal bar applies to individuals with felony convictions. 18 U.S.C. § 922(g)(1). The

statute, however, excludes those convictions that have been “expunged, or set aside

or for which a person has been pardoned or has had civil rights restored.” 18 U.S.C.

§ 921(a)(20). If an Illinois resident has had her “civil rights restored,” or had her

felony expunged or pardoned, the federal bar no longer prevents her from obtaining

a FOID card.

    In Johnson v. Department of State Police, the Illinois Supreme Court held that the

appeal process outlined in § 10 of the Illinois FOID statute was a means by which an

applicant’s civil rights could be restored, negating the federal prohibition. 2020 IL

124213, ¶ 51; see 430 ILCS 65/10. 1 The court’s view was that the ISP could not rely

on the federal prohibition to deny an FOID card if the person qualified to have his

“civil rights restored.” Johnson, 2020 IL 124213, ¶ 51.

    Singleton has a felony conviction, but one that he contends is expungable. Thus,

he is currently prohibited from possessing a firearm under federal law but can have

his rights restored. He has now appealed ISP’s denial of his request for an FOID Card,

consistent with § 10. The plaintiffs contend that, as in Johnson, the ISP has the power

to restore his civil rights through the appeal process, lift the federal barrier, and grant


1The Court offers no view at this stage if this reading of federal law is accurate. What is relevant is
that ISP is bound by the Illinois Supreme Court’s interpretation of its own state law.

                                                                                                     9
  Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 10 of 15 PageID #:328




him a FOID card. The defendants, meanwhile, argue that this issue is not ripe

because Singleton has other avenues besides the ISP by which the federal barrier

could be removed. Namely, he could have his conviction expunged or petition the

governor for a pardon.

   The ripeness doctrine is intended “to prevent the courts, through avoidance of

premature adjudication, from entangling themselves in abstract disagreements.”

Abbott Lab'ys v. Gardner, 387 U.S. 136, 148 (1967). Usually appearing in the context

of challenges to administrative regulations, “‘the question in each case is whether the

facts alleged, under all the circumstances, show that there is a substantial

controversy, between parties having adverse legal interests, of sufficient immediacy

and reality.’” Wisconsin Cent., Ltd. v. Shannon, 539 F.3d 751, 759 (7th Cir. 2008)

(quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007)). In this case, the

conflict is both immediate and real. The ISP’s delay in evaluating Singleton’s appeal

is the proximate barrier to his obtaining the FOID card that he seeks. The ripeness

doctrine does not require Singleton to pursue some other path that may resolve his

issues, it only evaluates whether the present conflict is substantial. If Singleton

pursues a pardon, there is of course no guarantee one will be granted. And if he

succeeds in seeking an expungement, he will have to reapply for a card, further

delaying his application for a FOID card.

   The defendants attempt to distinguish Johnson. They argue that the plaintiff in

Johnson had previously petitioned for a pardon and the underlying conviction at issue

was for misdemeanor for domestic violence. Johnson v. Dep't of State Police, 2020 IL



                                                                                    10
  Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 11 of 15 PageID #:329




124213, ¶¶ 3-5. But the plaintiff’s petition for a pardon did not factor into the Johnson

court’s analysis, and the federal statute does not suggest that one must first seek a

pardon before pursuing other paths of relief. And while misdemeanor domestic

violence convictions are addressed in a different portion of the federal statute, the

language discussing expungement, pardons, and the restoration of civil rights is

functionally identical. Compare 18 U.S.C. § 921(a)(20), with § 921(a)(33)(B)(ii).

Defendants have offered no reason to conclude that the Johnson court found the ISP

appeal process applies in the one context but not the other.

   The defendants also assert in their Reply that Singleton has not properly invoked

the civil rights restoration process described in Johnson. They draw a distinction

between 430 ILCS 65/10(a), which permits appeals of denied FOID cards, and 10(c),

which allows one to apply for relief from firearm prohibitions. Singleton, they say,

has used the 10(a) process and not the 10(c) one. On the face of the statute, it is not

clear that the 10(c) process is necessarily separate from a 10(a) appeal. In Johnson,

the Illinois Supreme Court appears to treat a 10(c) petition for relief as a subsidiary

component of a 10(a) appeal. See 2020 IL 124213 at ¶ 18. The defendants have not

provided any declarations or other evidence suggesting that these processes are

administered separately or that they do not have the information needed to lift the

federal bar. If relevant information is later produced, the Court may revisit its

standing determination, but for now the defendants’ Motion is denied as to Singleton.

      C. Organizational Plaintiffs’ Standing




                                                                                      11
  Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 12 of 15 PageID #:330




   The defendants assert the ISRA and the SAF lack standing themselves and are

limited to standing on behalf of Motwani. The Court agrees.

      Standing on Their Own Behalf

   As discussed above, in order to have standing, a plaintiff must be able to identify

an “injury in fact” that they have suffered. Lujan v. Defs. of Wildlife, 504 U.S. 555,

560–61 (1992). A mere “abstract interest” in a particular topic is not enough to grant

standing. Muro v. Target Corp., 580 F.3d 485, 491 (7th Cir. 2009). In their Complaint,

the plaintiffs do not identify any actual injury that ISRA and the SAF have suffered

by the delay in the FOID appeal or CCL processing. In their Response, they copy

allegations from a separate case, Robinson v. Kelly, No. 20-cv-04270, to assert

organizational standing for ISRA and request leave to amend their Complaint if

necessary. The Court need not determine whether granting leave to amend is

appropriate, however, because even these additional assertions fail to establish

ISRA’s standing.

   In their Response, the plaintiffs state that ISRA operates a shooting range in

Bonfield, Illinois. It is available to members if they pay an additional $600 annual

fee. In order to gain access to the range, however, the member must have an FOID

card. So, the plaintiffs assert, ISRA is harmed by the long delays in FOID appeal

processing because it denies them of revenue they otherwise would have received.

Importantly, however, they do not assert that any delayed member would actually

purchase a range membership.




                                                                                   12
  Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 13 of 15 PageID #:331




   In order to show an injury, a plaintiff must assert “some nonnegligible,

nontheoretical, probability of harm.” MainStreet Org. of Realtors v. Calumet City, Ill.,

505 F.3d 742, 744 (7th Cir. 2007). A harm that is probabilistic, for example a proposed

ordinance that may increase or decrease property values, can provide standing. See

id. But the harm claimed here is not an identified harm that has some percentage of

likelihood to arise from a particular action. Instead, it is speculation that more people

with FOID cards in the population may translate into more range revenue. The mere

theoretical possibility that someone would purchase range passes is not enough to

confer standing. This is reinforced by the fact that, as the defendants point out, the

shooting range is located in a town of about four hundred people around fifty miles

from Cook County.

   The plaintiffs correctly state that loss of revenue can be a cognizable injury. See

Craig v. Boren, 429 U.S. 190 (1976) (holding that a beer vendor prohibited from

selling to young men had standing to sue for discrimination). But in Craig, there was

no question as to whether the plaintiff had potential customers. Here, the plaintiffs

have conspicuously failed to plead that any of the appealing ISRA members would

shell out the $600 if they could. As a result, the organization does not have standing

on its own behalf.

      Associational Standing

   Along with their own standing, organizations may also assert standing on behalf

of their members. An organization may exercise such associational standing when:

“(1) its members would otherwise have standing to sue in their own right, (2) the



                                                                                      13
  Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 14 of 15 PageID #:332




interests it seeks to protect are germane to the organization's purpose, and (3) neither

the claims asserted, nor the relief requested, requires the participation of individual

members in the lawsuit.” Disability Rts. Wisconsin, Inc. v. Walworth Cty. Bd. of

Supervisors, 522 F.3d 796, 801 (7th Cir. 2008). The defendants concede that both

ISRA and the SAF have associational standing on behalf of Motwani but argue that

their standing is limited to the issues he raises. Alongside Motwani, we add

Singleton, who we have found has standing.

   The defendants assert that other members beyond those listed are also injured,

giving the organizations standing on their behalf. But the Complaint simply lists the

“the organizational Plaintiffs’ affected members” among those harmed. Dkt. 34,

Compl. ¶¶ 25, 27, 29. An organization need not name affected individuals to establish

standing. See Disability Rts. Wisconsin, Inc., 522 F.3d at 802. But they must provide

“specific allegations” of a harmed individual who would have standing to sue in his

own right. Summers v. Earth Island Inst., 555 U.S. 488, 498, 129 S. Ct. 1142, 1151,

173 L. Ed. 2d 1 (2009). Because no such allegations have been made beyond those of

the individual plaintiffs, ISRA and the SAF’s organizational standing is limited to

those issues raised by Motwani and Singleton’s claims.

   IV.    Conclusion

   For the stated reasons, the defendants’ Partial Motion to Dismiss [42] is granted

as to Thomas and Lazic and denied as to Singleton; all the plaintiffs’ claims (including

Motwani’s) for money damages are dismissed; and ISRA and the SAF’s standing is

limited to those issues raised by Motwani and Singleton.



                                                                                     14
 Case: 1:20-cv-00734 Document #: 57 Filed: 06/09/21 Page 15 of 15 PageID #:333




                                         E N T E R:


Dated: June 9, 2021

                                         MARY M. ROWLAND
                                         United States District Judge




                                                                                 15
